Citation Nr: 1515817	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for status post appendectomy.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to August 6, 2013 and 70 percent disabling thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Stephen J. Wenger, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims.  

In March 2013 and May 2014 substantive appeals, the Veteran indicated that he wanted a Board hearing.  In July 2014, his withdrew his hearing requests and waived consideration of any newly submitted evidence by the agency of original jurisdiction (AOJ).  (Note, the substantive appeal was filed after February 2, 2013 and an AOJ waiver is not necessary. 38 C.F.R. § 19.37(b)).


FINDINGS OF FACT

1.  On June 12, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the increased rating issues was requested.

2.  The Veteran is unable to secure and maintain substantially gainful employment due to his service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the increased rating issues by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a TDIU are met. 38 U.S.C.A.§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran submitted a VA Form 9 received by VA on June 12, 2014 limiting his appeal to the issue of entitlement to a TDIU.  An accompanying statement from his attorney confirms that the Veteran wishes to withdraw the issues of increased ratings for status post appendectomy and PTSD.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

TDIU

A TDIU will be assigned if the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disability, without regard to age or nonservice-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).

In this case, the Veteran meets the schedular criteria for a TDIU, as he has a 70 percent rating for his PTSD.  Id.  He was last employed in 2010.

Regarding whether the evidence of record shows that his PTSD precludes him from maintaining substantially gainful employment, there is one opinion against the claim.  Specifically, the April 2011 VA examiner opined that "it is not as likely as not that this veteran is unemployable.  I do not have the impression that his symptoms are [so] significant that he is unable to work."  No additional rationale was provided, rendering this opinion of limited probative value.  

In favor of the claim are two VA opinions.  First, the May 2010 VA examiner determined that the Veteran "held 50 or more jobs in a period 30 years.  He went job to job.  His anger associated with his PTSD had much to do with his difficulty maintaining employment . . . and would continue to cause impairment in any work situation."  That same examiner evaluated the Veteran in April 2013, and found that the Veteran at that time evidenced an anxiety disorder, which "is the same condition as was previously diagnosed as PTSD."  Regarding employability, he indicated that the Veteran "last worked in 2010.  This was F[ull] T[ime] temporary work for census for a duration of three months.  He was able to do the work in part because he and [his] common law wife worked together and she helped him . . . Currently, he has "much difficulty dealing with people.  He would not be able to deal effectively with customers because of his anger.  He eventually becomes angry with everyone."  

Also of record is an April 2014 report from K.L., Ed. D., of Family & Psychological Services Inc.  After taking the Veteran's history and conducting an assessment, K.L. opined that the Veteran's "inability to concentrate would be impediments to any kind of productive employment."  

Finally, the Board observes that the Veteran has been awarded Social Security Administration (SSA) benefits since 1997 for PTSD, anxiety problems and personality disorder.  The December 1997 SSA decision notes that, due to the Veteran's psychiatric disability, "there are no jobs existing in significant numbers that the claimant is capable of performing".  While SSA's determination is not binding on the Board, it has probative value in this case.  

In sum, as the positive opinions of record are the most probative in this case, a TDIU is warranted.


ORDER

The appeal for an increased rating for status post appendectomy is dismissed.

The appeal for an increased rating for PTSD is dismissed.

A TDIU is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


